DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 05/24/2022.

Examiner's Statement of reason for Allowance

Claims 21-24 renumbered as 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a wireless communication terminal comprising: a transceiver; and a processor, wherein the processor is configured to: receive, by using the transceiver, data from a base communication terminal through a sub-band while the base communication terminal is performing simultaneous transmission to the wireless communication terminal and one or more other wireless communication terminals other than the wireless communication terminal through one or more other sub-bands, wherein the simultaneous transmission is transmitted through a frequency band including the sub-band and other sub-bands by using orthogonal frequency division multiplexing access (OFDMA), when a transmission of data to the wireless communication terminal from the base wireless communication terminal during the simultaneous transmission is terminated, enter a sleep mode for power saving while a transmission of data to the one or more other wireless communication terminals from the base terminal during the simultaneous transmission is going on, wherein a dummy data including value 0 is transmitted from the base wireless communication terminal after the transmission of the data to the wireless communication terminal is terminated during the simultaneous transmission, and the dummy data is transmitted until the transmission of the data to the one or more other wireless communication terminals is terminated, and wake up from the sleep mode based on an end of the simultaneous transmission.
The closest prior art, as previously recited, Liu et al. (US 2013/0044877 A1), Chae et al. (US 2016/0309430 A1), are also generally directed to various aspects of a client station operating in power save or deep sleep modes is not active for certain periods of time and is unable to scan neighboring networks to detects address conflicts and to report such conflicts to the AP during a down time. However, none of Liu or Chae teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 21 and 24.  For example, none of the cited prior art teaches or suggest the steps of when a transmission of data to the wireless communication terminal from the base wireless communication terminal during the simultaneous transmission is terminated, enter a sleep mode for power saving while a transmission of data to the one or more other wireless communication terminals from the base terminal during the simultaneous transmission is going on, wherein a dummy data including value 0 is transmitted from the base wireless communication terminal after the transmission of the data to the wireless communication terminal is terminated during the simultaneous transmission, and the dummy data is transmitted until the transmission of the data to the one or more other wireless communication terminals is terminated, and wake up from the sleep mode based on an end of the simultaneous transmission.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478